Title: To Thomas Jefferson from James Wilkinson, 23 June 1808
From: Wilkinson, James
To: Jefferson, Thomas


                  
                     Sir
                     
                     Washington June 23rd. 08.
                  
                  Your even Judgment will best direct the expediency & policy of noticing the inclosed, it has been dictated by a recent charge brought against me, on the point to which I have referance—I propose to stand before the Court Tomorrow. & will suffuse the Cheeks of some of my accusers—with perfect respect & attachment I am Sir Yr ob hu
                  
                     Ja: wilkinson
                     
                  
               